Exhibit China New Media Announces Second Quarter Fiscal 2010 Financial Results ▪ Second Quarter Revenue Increased by 89% ▪ Net Income Increased by 39% Year-over-year ▪ Net cash provided by operating activities increased 975% to $4.2 million over $0.39 million in the six-month periods ended December 31, 2009 and 2008, respectively. ▪ Cash balance at the end of the second quarter was $3.1 million, an increase of 1,990% over their cash balance at the end of their FY2009. DALIAN, China, Feb. 18, 2010 – (GLOBE NEWSWIRE) – China New Media Corporation (OTCBB: CMDI), a fast-growing advertising company operating the largest outdoor media network in Dalian, China, today announced unaudited financial results for its second fiscal quarter ended December 31, 2009. “We are very pleased by our second quarter revenue results, which are the result of the rapid expansion of our advertising network, including 50 installations of our innovative ‘City Navigator’ displays in 50 sites across Dalian urban area,”said James Wang, Chief Executive Officer of China New Media. “We generated significant positive cash flow in the second quarter while reducing cash expenses; and the number of our clients has increased from 562 to 1,480 during the past six months. Building upon wireless and large-screen LED technologies, we expect to see continued strong growth on the demand for advertising space in the rapidly developing cities around the Bohai Economic Rim, including Beijing, where we are positioning. We intend to aggressively expand our media platform by launching City Navigator Networks in our target cities of Tianjin, Qingdao and Shanghai, to create our own cross-region advertising network and enhance our advertising distribution capacity. As we expand, we remain steadfastly committed to providing the highest quality of advertising services to our clients.” FINANCIAL HIGHLIGHTS ▪ Total revenues grew 89% year-over-year to $3.97 million in the three-month period ended December 31, 2009. ▪ Net income for the second quarter grew to $1.13 million or $0.04 per basic and diluted share, representing a 38.6% growth over the same period of last year. ▪ Net cash provided by operating activities increased 975% to $4.2 million over $0.39 million in the six-month periods ended December 31, 2009 and 2008, respectively. ▪ The Company’s cash balance at the end of the second quarter was $3.1 million, an increase of 1,990% over their cash balance at the end of their FY2009. SECOND QUARTER RESULTS For the three months ended December 31, 2009, net revenues increased to $3.97 million as compared to revenues of $2.10 million during the six months ended December 31, 2008, an increase of $1.86 million, or 88.6%. The increase was a result of increased and expanded sales to the existing and new customers in 2009. The Company expanded the scope of the advertising network rapidly, landed some more desirable locations in Dalian, created new advertising media platforms, and continued efforts to expand its client base. During the three months ended December 31, 2009, cost of revenue was $1.7 million, as compared to cost of revenue of $862,840 during the three months ended December 31, 2008, an increase of $836,006, or 96.89%.The increase in cost of revenue was caused by the cost increase in V-Media Engineering & Design Co. and Shenyang District. Selling, general and administrative expenses, totaled $698,147 during the three months ended December 31, 2009 as compared to $340,722 for the three months ended December 31, 2008. The increase in selling, general and administrative expense was mainly attributed to increase in payroll, depreciation expenses, administrative costs and various fees associated with the Company’s efforts to go public in the U.S. capital market. Net income attributable to the Companyincreased to $1.13 million for the three months ended December 31, 2009, as compared with $817,762 during the three months ended December 31, 2008, an increase of 38.6%.
